Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 1 of 19 Page ID #:12




           EXHIBIT A
Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 2 of 19 Page ID #:13

. CT Corporation                                                                                     Service of Process
                                                                                                     Transmittal
                                                                                                     08/20/2021
                                                                                                     CT Log Number 540114664
 TO:         Chuck Morici
             Ford Motor Company
             1 American Rd
             Dearborn, MI 48126-2798

 RE:         Process Served in California

 FOR:        Ford Motor Company (Domestic State: DE)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                                  Manuel Nunez, etc., Pltf. vs. Ford Motor Company, etc., et al., Dfts.
                                                   Name discrepancy noted.
 DOCUMENT(S) SERVED:                               Summons, Cover Sheet, Instructions, Notice, Complaint
 COURT/AGENCY:                                     Orange County - Superior Court, CA
                                                   Case # 30202101215083CUBCCJC
 NATURE OF ACTION:                                 Product Liability Litigation - Lemon Law - 2018 Ford F-150, VIN: 1FTEX1EP7JKE00222
 ON WHOM PROCESS WAS SERVED:                       C T Corporation System, GLENDALE, CA
 DATE AND HOUR OF SERVICE:                         By Process Server on 08/20/2021 at 10:42
 JURISDICTION SERVED :                             California
 APPEARANCE OR ANSWER DUE:                         Within 30 days after Service (Document(s) may contain additional answer dates)
 ATTORNEY(S) / SENDER(S):                          Christopher M. Lovasz
                                                   Consumer Legal Services, P.C.
                                                   2330 Long Beach Boulevard
                                                   Long Beach, CA 90806
                                                   562-424-3293
 ACTION ITEMS:                                     CT has retained the current log, Retain Date: 08/20/2021, Expected Purge Date:
                                                   08/25/2021

                                                   Image SOP

 REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                   330 N BRAND BLVD
                                                   STE 700
                                                   GLENDALE, CA 91203
                                                   877-564-7529
                                                   MajorAccountTeam2@wolterskluwer.com
 The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
 relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
 of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
 advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
 therein.




                                                                                                     Page 1 of 1 / MP
        Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 3 of 19 Page ID #:14



                                                             @., Wolters Kluwer

                          PROCESS SERVER DELIVERY DETAILS




Date:                       Fri, Aug 20, 2021

Server Name:                Bernadette Torres




Entity Served               FORD MOTOR COMPANY

Case Number                 30-2021-01215083-CU-BC-CJC
- - - - - - - - - - + - - - - - - - - - - - - - - - - - - - - - - - - - ·-·-
                                                                                   __ _ j
Jurisdiction                CA                                                          !
                                                                                        ;
                                                                                        I
           Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 4 of 19 Page ID #:15
          Electronically Filed by Superior Court of California, County of Orange, 08/11/2021 _01 :20:56 PM.
30-2021-01215083-CU-BC-CJC - ROA# 4 - DAVID H. YAMASAKI, Clerk of the Court By Katie Trent, Deputy Clerk.
                                                                                                                                                                  SUM-100
                                                   SUMMONS
                                          (CITACION JUDICIAL)
  NOTICE TO DEFENDANT:
  (AVISO AL DEMANDADO}:
  FORD MQTPB CAOORANX- a Delaware Corporation; and DOES
  1 through 20, inclusive

  YOU ARE BEING SUED BY PLAINTIFF:
  (LO ESTA DEMANDANDO EL DEMANDANTE):
   MANUEL NUNEZ, an individual


    NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
   below.
      You have 30 CALENDAR DAYS after this summons and legal papers are served on you to Ille a written response at this court and have a copy
   served on the plaintiff. A letter or phone call will not protect you. Your written response must be In proper legal form if you want the court to hear your
   case. There may be a court form that you can use for your response. You can find these court forms and more information al the Cslifornla Couns
   Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
   lhe court clerk for a fee waiver form If you do not file your response on hme, you may lose the case by default, and your wages, money, and property
   may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
   referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
   these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
   (www.courtlnfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
   cosls on any settlement or arbitration award or $10,000 or more in a clvil case. The court's lien must be paid before the court will dismiss the case.
   ;AV/SO! Lohan demandado. Si no responde dentro de 30 dlas, la carte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
   conlinuaclon.
      Tiene 30 DIAS DE CALENDAR/0 despues de que le entreguen esta citacion y papeles lega/es para presentar una respuesta par escrilo en es/a
   corte y hacer que se entregue una copia al demandante. Una carta o una /lamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
   en formeto legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
   Puede encontrar estos formularlos de la carte y mbs /nformacl6n en el Centro de Ayuda de /as Cortes de Ca/1fomla (Www.sucorte.ca.govJ. en la
   biblioteca de /eyes de su condado o en la corte que le quede mbs cerca. Si no puede pagar la cuota de presentacion, pida al secretario de la carte
   que le d{J un formulano de exencion de pago de cuotas. Si no presents su respuesta a tiempo, puede perdar el caso por incumplimiento y la corte le
   podra quitar su sue/do. dinero y bienes sin mbs adVertencia.
     Hay otros requfsitos legales. Es recomendab/e que flame a un abogado inmedietamante. Si no conoce a un abogado, puede /lama, a un servicio de
   remisi6n a abogados. Si no puede pagar a un abogado, es posib/e que cumpla con los requisitos para obtener servicios legales gratuitos de un
   programa de servicios lega/es sin fines de lucro. Puede encontrar estos grupos sin lines de /ucro en el sitlo web de Cal/fomla L11gal Services.
   (Www.lawhelpcahfornia.org), en el Centro de Ayuda de las Carles de California, (Www.sucorte.ca.govJ o poniendose en con/acto con la corle o e/
   cotegio de abogados locales. AV/SO· Par fey. la carte tiene derecho a reclamar las cuotas y las costos exentos por imponer un gravamen sabre
   c11alquier rac11perr1c:i6n de $10,000 o mils de valor recibida madiante un acuerdo o una conco1;/on do orbitraje on un ca.:;o de dorocho c;vi/. Tiene que
   pagar el gravamen de la carte antes de que la carte pueda desechar el caso.

  The name and address of the court is:                                                                       CASE NUMBER.
                                                                                                              rNumero del C•soJ   30-2021-01215083-CU-BC-CJC
  (El nombre v direcci6n de la corte es):
  Orange County Superior Courthouse                                                                                           Judge Melissa R. McCormick
  700 Civic Center Drive West
  Santa Ana, CA 92701
  The name, address, and telephone number of plaintiffs attorney. or plaintiff without an attorney, is:
  (El nombre, la direccion y el numero de telefQno def abogado def demandante, o def demandante que no tiene abogado, es):
  Jeeho H. Lim, Esq. (SBN 297365)                                                                   (562) 424-3293
  Consumer Legal Services, P.C.
  2330 Long Beach Blvd., Long Beach, CA 90806
  DATE:                                                                              Clerk, by                                                                     , Deputy
  (Fecha)     O8/ 11/2 O21            DAVID H. YAMASAKI, Clerk of the Court          (Secretario)                                                                   (Adjunto)
 (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
 (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).                                    Katie Trent
                                   NOTICE TO THE PERSON SERVED: You are served
                                   1.              D
                                           as an individual defendant.
                                   2.              D
                                           as the person sued under the fictitious name of (specify):


                                              3.   D     on behalf of (specify):

                                                   under:   D       CCP 416.10 (corporation)                  D         CCP 416.60 (minor)
                                                            D       CCP 416.20 (defunct corporation)          D         CCP 416.70 (conservatee)
                                                            D       CCP 416.40 (association or partnership)   D         CCP 416.90 (authorized person)
                                                            D    other (specify):
                                              4.   D     by personal delivery on (date):
                                                                                                                                                                       Pa e 1 of 1
  Fom, Adapted for Mandalory Use
    .1ud1cial Council of California
                                                                              SUMMONS                                               Code of Civil Procedure §§ 412 20. 465
                                                                                                                                                      ....... ,. ""' ,r1;",... .-g gov
   SUM-100 {Rev July 1, 20091
            Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 5 of 19 Page ID #:16
          Electronically Filed by Superior Court of California, County of Orange, 08/11/2021 01 :2Q:5~ PM.
30-2021-01215083-CU-BC-CJC - ROA# 3 - DAVID H. YAMASAKI, Clerk of the Court By Katie Trent, Deputy Clerk.
                                                                                                                                                                       CM-010
                                                  nmc. SWo &It number. ~nd address)·
   ATTORNEY OR PARTY WITHOUT ATTORNEY
  >-Jeeho H. Lim, Es~. (SBN 97365)
    Consumer Legal ervices, P.C.
                                                2
    2330 Long Beaxh Bkvd6
    Long Beach, C
           TELEPHONE NO
                        0           98
                                ~62 424-3293                           FAX NO:   (562)595-1849
   ATTORNEY FOR (/Votno/            anuel Nunez
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF                  Oranw
         s1Ree1 Ao0Ress: 700 Civic Center Drive est
        MA1uNGA00Ress: 700 Civic Center Drive West

       c1TY ANo 21P cooe Orange, 92701
             BRANCH NAME:       Orange County Superior Courthouse
    CASE NAME:
   Manuel Nunez v. Ford Motor Company, et al.
                                                                                                                        CASE NUMBER:
        CIVIL CASE COVER SHEET                                             Complex Case Designation
                                                                                                                                  30-2021-01215083-CU-BC-CJC
  [X]      Unlimited                D      Limited
                                                         Counter      D       Joinder        D
           (Amount           (Amount
                                                                                           .JUDGE: Judge Melissa R. McCormick
           demanded          demanded is          Filed with first appearance by defendant
           exceeds $25,000)  $25,000 or less)          (Cal. Rules of Court, rule 3.402)     DEPT:

                                Items 1-6 below must be completed (see mstruct,ons on page 2).
  1. Check one box below for the case type that best describes this case:
      Auto Tort                                                    Contract                                      Provisionally Complex Civil Litigation
      D        Auto (22)                                           IXJ     Breach of contract/Warranty (06)      (Cal. Rules of Court, rules 3.400-3.403)
      D        Uninsured motorist (46)                             D       Rule 3.740 collections (09)           D     Antitrust/Trade regulation (03)
     Other PI/PDIWD (Personal Injury/Property                      D       Other collections (09)                D     Construction defect (10)
     Damage/Wrongful Death) Tort                                   D       Insurance coverage (18)               D     Mass tort (40)
      D Asbestos (04)                                              D     Other contract (37)                     D     Securities litigation (28)
      D Product liability (24)                                     Real Property                                 D     Environmental/Toxic tort (30)
      D Medical malpractice (45)                                   D     Eminent domain/Inverse                  D     Insurance coverage claims arising from the
      D Other PI/PD/WD (23)                                              condemnation (14)                             above listed provisionally complex case
      Non-PlfPD/WD (Other) Tort                                    D Wrongful eviction (33)                            types (41)

      D Business tort/unfair business practice (07)                D Other real property (26)                    Enforcement of Judgment
      D Civil rights (OB)                                          Unlawful Detainer                             D     Enforcement of judgment (20)
      D Defamation (13)                                            D Commercial (31)                             Miscellaneous Civil Complaint
      D Fraud(16)                                                  D Residential (32)                            D     RIC0(27)
      D Intellectual property (19)                                 D Drugs (38)                                  D     Other complaint (not specified above) (42)
      D Professional negligence (25)                              Judicial Review                                Miscellaneous Civil Petition
     D         Other non-Pl/PD/WO tort (35)                        D       Asset forfeiture (05)                 D     Partnership and corporate governance (21)
      ~loyment                                                     D       Petition re: arbitration award (11)   D     Other petition (not specified above) (43)
      LJ       Wrongful termination (36)                           D       Writ of mandate (02)
     D         Other employment (15)                               D       Olher judicial review (39)
 2. This case LJ is          lXJ is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
    factors requiring exceptional judicial management:
    a.     D Large number of separately represented parties    d.                          D
                                                                       Large number of witnesses
    b.D Extensive motion practice raising difficult or novel   e.                          D
                                                                       Coordination with related actions pending in one or more courts
             issues that will be lime-consuming to resolve             in other counties, states, or countries, or in a federal court
    c . D Substantial amount of documentary evidence           f.                          D
                                                                       Substantial postjudgment judicial supervision

 3. Remedies sought (check all that apply): a.IX] monetary                             b. D nonmonetary; declaratory or injunctive relief                  c. Dpunitive
 4. Number of causes of action (specify): FOUR
 5. This case         is D IX] is not a class action suit.
 6. If there are any known related cases, file and serve a notice of related case. (You may use form                               ~
 Date:             t- (0-'2,\
 Jeeho H. Lim, Esq.
                                    tTYPE OR PRINT NAME)
                                                                                       NOTICE
   • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
     under the Probate Code, Family Code. or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
     in sanctions.
   • File this cover sheet in addition to any cover sheet required by local court rule.
   • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding.
   • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                                       Jfagc I of 2
 Form Adopted for Mandatory u~e                                                                                            Cnl Ruic>orCourt.,ule•230.32<0.3400-3.403.37~0.
   Judicial Council of California
                                                                   CIVIL CASE COVER SHEET                                        Cal Standards or Judicial Adm1ms1ration. sld 3 10
   CM-010 !Rev. July 1. 2007]                                                                                                                                 \WN,. courtinfo CB.QOV
          Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 6 of 19 Page ID #:17


                                                                                                                                           CM-010
                                       INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
compli:ite. and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. Thie information will b~ used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
c;heet must be fill:'d only with your initial paper. Failure to file a cover sheet with the fir!;! paper filed in ::i civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To P:1rti~s in Rule 3.740 Collections Cases. A "collections case" under rule 3.7'10 i& defined ::ic ::in action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's rees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: ( 1) tort
rt;im.:.□ Pc;, (?) punitive damages, (3) recovery of real property, (4) recovery of personal proporty, or (5) o prejudgment writ of
attachment. The identification of a case as a rule 3.7'10 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3. 740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.'100 of the California Rules of Court, thic must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                     CASE TYPES AND EXAMPLES
Auto Tort                                         Contract                                             Provisionally Complex Civil Litigation (Cal.
      Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (06)                 Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                           Breach of Rental/Lease                           Antitrusl/Trade Regulation (03)
      Uninsured Motorist (46) (if the                           Contract (not unlawful detainer             Construction Defect (10)
           case involves an uninsured                               or wrongful eviction)                   Claims Involving Mass Tort (40)
           motorist claim subject to                       Contract/Warranty Breach-Seller                  Securities Litigation (28)
           arbitration, check this item                         Plaintiff (not fraud or negligence)         Environmental/Toxic Tort (30)
           instead of Auto)                                Negligent Breach of Contract/                    Insurance Coverage Claims
Other PIIPD/WD (Personal Injury/                                Warranty                                        (arising from provisionally complex
Property Damage/Wrongful Death)                            Other Breach of Contract/Warranty                    case type listed above) (41)
Tort                                                  Collections (e.g., money owed. open               Enforcement of Judgment
     Asbestos (04)                                         book accounts) (09)                              Enforcement of Judgment (20)
          Asbestos Property Damage                         Collection Case-Seller Plaintiff                     Abstract of Judgment (Out of
                                                           Other Promissory Note/Collections                          County)
          Asbestos Personal Injury/
                 Wrongful Death                                 Case                                            Confession of Judgment (non-
                                                      Insurance Coverage (not provisionally                           domestic relations)
     Product Liability (not asbestos or
           toxic/environmental} (24)                       complex) (18)                                        Sister State Judgment
     Medical Malpractice (45)                              Auto Subrogation                                     Administrative Agency Award
           Medical Malpractice-                            Other Coverage                                           (not unpaid taxes)
                 Physicians & Surgeons                Other Contract (37)                                       Petition/Certification of Entry of
          other Professional Health Care                   Contractual Fraud                                        Judgment on Unpaid Taxes
                 Malpractice                               Other Contract Dispute                               Other Enforcement of Judgment
                                                  Real Property                                                       Case
     Other Pl/PD/WO (23)
           Premises Liability (e.g., slip             Eminent Domain/Inverse                            Miscellaneous Civil Complaint
                 and fall)                                 Condemnation (14)                                RICO (27)
          Intentional Bodily Injury/PO/WO             Wrongful Eviction (33)                                Other Complaint (not specified
                                                                                                                above) (42)
                 (e.g., assault, vandalism)           Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                             Declaratory Relief Only
                                                           Writ of Possession of Real Property                  Injunctive Relief Only (non-
                 Emotional Distress                        Mortgage Foreclosure                                       harassment)
          Negligent Infliction of                          Quiel Title
                 Emotional Dislress                                                                             Mechanics Lien
                                                           Other Real Property (not eminent
          other Pl/PD/WO                                                                                        Other Commercial Complaint
                                                           domain, landlord/tenant, or
                                                                                                                      Case (non-tort/non-complex)
Non-Pl/PD/WO (Other) Tort                                  foreclosure)
                                                                                                                Other Civil Complaint
     Business Tori/Unfair Business                Unlawful Detainer
                                                                                                                     (non-tort/non-complex)
         Practice (07)                                Commercial (31)
                                                                                                        Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,              Residential (32)                                      Partnership and Corporate
         false arrest) (not civil                     Drugs (38) (if the case involves illegal                  Governance (21)
          harassment) (08)                                 drugs, check this item; otherwise,               Other Petition (not specified
     Defamation (e.g., slander, libel)                     report as Commercial or Residential)                 above) (43)
            (13)                                  Judicial Review                                               Civil Harassment
     Fraud (16)                                       Asset Forfeiture (05)                                     Workplace Violence
     Intellectual Property (19)                       Petition Re: Arbitration Award (11)                       Elder/Dependent Adult
     Professional Negligence (25)                     Writ of Mandate (02)                                            Abuse
         Legal Malpractice                                 Writ-Administrative Mandamus                         Election Contest
         Other Professional Malpractice                    Writ-Mandamus on Limited Court                       Petition for Name Change
              (not medical or legal)                           Case Matter                                      Petition for Relief From Late
      Other Non-Pl/PD/WO Tort (35)                        Writ-Other Limited Court Case                               Claim
Employment                                                     Review                                           Other Civil Petition
    Wrongful Termination (36)                   ,    Other Judicial Review (39)
    Other Employment (15)                                  Review of Health Officer Order
                                                          Notice of Appea I-Labor
                                                              Commissioner Appeals
CM-010 (Rev July 1, 2007)                                                                                                                   Pall<) 2 ol 2
                                                      CIVIL CASE COVER SHEET
          Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 7 of 19 Page ID #:18

                                                                                          FOR COURT USE OHL Y
SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
STREET ADDRESS: 700 W. Civic Center DRIVE
MAILING ADDRESS: 700 W. Civic Center Drive
                                                                                            FILED
                                                                                      SUPERIOR COURT OF CALIFORNIA
CITY ANO ZIP CODE: Santa Ana 92701                                                         COUNTY OF ORANGE
BRANCH NAME: Central Justice Center
PLANTIFF: Manuel Nunez
                                                                                         Aug 11, 2021
DEFENDANT: Ford Motor Company
                                                                                            Clerk or the Court
                                                                                         By: Katie Trent. Deputy
Short Title: NUNEZ VS. FORD MOTOR COMPANY



                                                                               CASE NUMBER:
                           . NOTICE OF HEARING                                 30-2021-01215083-CU-BC-CJC
                      CASE MANAGEMENT CONFERENCE



  Please take notice that a(n), Case Management Conference has been scheduled for hearing
  on 02/10/2022 at 09:00:00 AM in Department C13 of this court, located at Central Justice
  Center.

 Plaintiff(s)/Petitioner(s) to provide notice to all defendant(s)/respondent(s). Parties who file pleadings
 that add new parties to the proceeding must provide notice of the Case Management Conference to the
 newly added parties.


   IMPORTANT: Prior to your hearing date, please check the Court's website for the most cWTent instructions
   regarding how to appear for your hearing and access services that are available to answer your questions.
   Civil Matters - https://www.occourts.org/media-relations/civil.html
   Probate;Mental Health - https://www.occourts.org/media-relations/probate-mental-health.html


   L'1PORTANTE: Antes de la fecha de su audiencia, visite el sitio web de la Corte para saber cuales son las
   instrucciones mas actuates para participar en la audiencia y tener acceso a los servicios disporubles para
   responder a sus preguntas.
   Casos Civiles - https://www.occourts.org/media-relations/civil.html
   Casos de Probate y Salud Mental - https:/fa1ww.occourts.org/media-relations/probate-mental-health.html


   QUAN TRONG: Tru6c ngay phien toa cua quy vi, vui long ki~m tra trang m<;tng cua toa and~ bi~t nhung
   hu6ng clan m&I omit v~ each ra Mu phien toa cua quy vi va tiep c~n nhfrng dich vµ hi~n co d~ gial dap nhung
   tlilic mite cua quy vj.
   Vin D~ Dan Su - https://www.occourts.org/media-relations/civil.html
   Thu Tue Di Chuc/Sue Khoe Tinh Th~n - httpsJ/www.occourts.org/media-relations/probate-mental-health.html




                                             Clerk of the Court, By:    ~ J~            ,Deputy
                                                                       ----------------

                                                                                                                   Page: 1
                                                     NOTICE OF HEARING
               Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 8 of 19 Page ID #:19
- - - - - - - - - - - ~ -··-···--··.

           SUPERIOR COURT OF CALIFORNIA, COUNTY OFORANGE
           Central Justice Center
           700 W. Civic Center DRIVE
           Santa Ana 92701

          SHORT TITLE: NUNEZ VS. FORD MOTOR COMPANY



                                                                                                    CASE NUMBER:
                    CLERK'S CERTIFICATE OF SERVICE BY MAIL
                                                                                            30-2021-01215083-CU-BC-CJC

             I certify that I am not a party to this cause. I certify that a true copy of the above Notice of Hearing has been
             placed for collection and mailing so as to cause it to be mailed in a sealed envelope with postage fully prepaid
             pursuant to standard court practices and addressed as indicated below. The certification occurred at Santa Ana,
             California, on 08/11/2021. Following standard court practice the mailing will occur at Sacramento, California on
             08/12/2021 .



                                                  Clerk of the Court, by:   _M
                                                                             __~_·_·_j_W
                                                                                      ___________ ,                              Deputy

            CONSUMER LEGAL SERVICES, P.C.
            2330 LONG BEACH BOULEVARD
            LONG BEACH, CA 90806




                                                                                                                                     Page: 2
                                            CLERK'S CERTIFICATE OF SERVICE BY MAIL
       V3 1013a (June 2004)                                                                                 Code of Civil Procedure,§ CCP1013(a)
          Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 9 of 19 Page ID #:20
        . Electronicallv Filed by SuQerior Court of California. County of Orang~. 08/11/2021 01 :20:56 PM.
30-2021- 1215083-CU-BC-CJC - ROA# 2 - DAVID H. YAMASAKI. Clerk of the Court By Katie Trent. Deputy Clerk.




     1     CONSUMER LEGAL SERVICES, P.C.
           Christopher M. Lovasz, Esq. (SBN 303120)
     2     Jeeho H. Lim, Esq. (SBN 297365)
           2330 Long Beach Boulevard
     3
           Long Beach, California 90806
     4     Telephone: (562) 424-3293
           Facsimile: (562) 595-1849
     5
           Attorneys for Plaintiff,
      6
           MANUEL NUNEZ
     7

     8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
     9
                                           FOR THE COUNTY OF ORANGE


    11

    12                                                   ) CASE NO.:
           MANUEL NUNEZ, an individual,                                   30-2021-01215083-CU-BC-CJC
                                                         )
    13                                                   )
                                                         ) Assigned for all purposes to:
    14                                                   ) Dept.:    Judge Melissa R. McCormick
                           Plaintiff,                    )
    15                                                   ) COMPLAINT FOR DAMAGES:
    16

    17
                                      v.
                                                         l~     1. Breach of Implied Warranty of
                                                                   Merchantability under the Song-
                                                                   Beverly Warranty Act.
    18                                                   )
                                                         )
    19
           FORD MOTOR COMPANY, a Delaware                )      2. Breach of Express Warranty under
           Corporation; and DOES 1 through 20,                     the Song-Beverly Warranty Act.
    20     inclusive,                                    ~
                                                         )     3. Breach of Express Warranty under

                                                         l
    21                                                             the Magnuson-Moss Warranty Act.
    22
                          Defendant.
                                                                4. Breach of Im~lied Warranty of
                                                                   Merchantabi ity under the


                                                         l
    23
                                                                   Magnuson-Moss Warranty Act.
    24

    25                                                   ) JURY TRIAL DEMANDED
                                                         )
    26

    27

    28
           Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 10 of 19 Page ID #:21
• I
  I




       1     PLAINTIFF MANUEL NUNEZ hereby alleges and complains as follows:

       2               GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
       3
                  l.          Plaintiff is an individual, residing in the City of Anaheim, County of Orange, in the
       4
                       State of California.
       5
                  2.         Defendant FORD MOTOR COMPANY (hereinafter referred to as "Manufacturer") is
       6

       7               a corporation doing business in the County of Orange, State of California, and, at all times

       8               relevant herein, was/is engaged in the manufacture, sale, distribution, and/or importing of
       9
                       Ford motor vehicles and related equipment.
      10
                  3.         The true names and capacities, whether individual, corporate, associate, or otherwise,
      11
                       of the Defendant, Does 1 through 20, inclusive, are unknown to Plaintiff who therefore sues
      12

      13               these Defendant by such fictitious names. Plaintiff will seek leave to amend this Complaint

      14               to set forth their true names and capacities when they have ascertained them. Further,
      15
                       Plaintiff is informed and believes, and thereon alleges, that each of the Defendants
      16
                       designated herein as a "Doe" is responsible in some manner for the events and happenings
      17
                       herein referred to and caused injury and damage to Plaintiff as herein alleged.
      18

      19          4.         Plaintiff is informed and believes, and thereon alleges, that at all times herein

      20               mentioned, Defendant, was the agent, servant, and/or employees of each of their Co-
      21               Defendant. Plaintiff is informed and believes, and thereon alleges, that in doing the things
      22
                       hereinafter alleged Defendant, was acting in the course and scope of their employment as
      23
                       such agents, servants, and/or employees, and with the permission, consent, knowledge,
      24

      25
                       and/or ratification of their Co-Defendant, principals, and/or employers.

      26    Ill

      27    Ill
      28


                                                                 2
     Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 11 of 19 Page ID #:22




 1         5.          Before July 14, 2018, Defendant, Manufacturer and Does 1 through 20 inclusive,

 2              manufactured and/or distributed into the stream of commerce a new 2018 Ford F-150, VIN:
 3
                1FTEX1EP7JKE00222 (hereinafter referred to as the "Vehicle") for its eventual sale/lease
 4
                in the State of California.
 5
           6.          On or about July 14, 2018, Plaintiff leased, for personal, family, and/or household
 6

 7              purposes, the subject Vehicle from the Lessor or a total consideration over the term of the

 8              installment contract of $65,043.57. Retail Installment Sale Contract is in the possession of
 9
                Defendant.
10
          7.           The subject Vehicle was/is a "new motor vehicle" under the Song-Beverly Warranty
11
                Act.
12

13        8.           Along with the lease of the Vehicle, Plaintiff received written warranties and other

14              express and implied warranties including, but not limited to, warranties from Manufacturer
15
                and Lessor that the Vehicle and its components would be free from all defects in material
16
                and workmanship; that the Vehicle would pass without objection in the trade under the
17
                contract description; that the Vehicle would be fit for the ordinary purposes for which it was
18

19              intended; that the Vehicle would conform to the promises and affirmations of fact made; that

2n              the Defendant, would perform any repairs, alignments; adjustments, and/or replacements of

21              any parts necessary to ensure that the Vehicle was free from any defects in material and
22
                workmanship; that the Defendant, would maintain the utility of the Vehicle for three years or
23
                36,000 miles basic warranty, five years or 60,000 miles drive train warranty, and would
24

25
                conform the Vehicle to the applicable express warranties. (A copy of the written warranty is

26              in the possession of the Defendant).

27

28


                                                          3
     Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 12 of 19 Page ID #:23




 1        9.           Plaintiff has duly performed all the conditions on Plaintiff's part under the purchase

 2              agreement and under the Lease agreement and under the express and implied warranties
 3
                given to plaintiff, except insofar as the acts and/or omissions of the Defendant, as alleged
 4
                herein, prevented and/or excused such performance.
 5 -

          10.         Plaintiff has delivered the Vehicle to the Manufacturer's authorized service and repair
 6

 7              facilities, agents and/or dealers, including Lessor, on several separate occasions resulting in

 8              the Vehicle being out of service by reason of repair of nonconformities. Repair
 9
                Orders/Invoices are in the possession of Defendant.
10
          11.         By way of example, and not by way of limitation, the defects, malfunctions,
11
                misadjustments, and/or nonconformities with Plaintiffs Vehicle include the following:
12

13              transmission malfunctions, PCM reprogramming, door latch defects, and power door lock

14              actuator failure, among other concerns.
15
          12.         Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-authorized
16
                service and repair facility, Plaintiff notified Defendants, and each of them, of the defects,
17
                malfunctions, misadjustments, and/or nonconformities existent with the Vehicle and
18

19              demanded that Manufacturer or its representatives repair, adjust, and/or replace any

20              necessary parts to conform the Vehicle to the applicable warranties.

21
          13.         Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-authorized
22
                service and repair facility, Defendants, and each of them, represented to Plaintiff that they
23
                could and would conform the Vehicle to the applicable warranties, that in fact they did
24

25
                conform the Vehicle to said warranties, and that all the defects, malfunctions,

26              misadjustments, and/or nonconformities have been repaired; however, Manufacturer or its

27              representatives failed to conform the Vehicle to the applicable warranties because said
28


                                                           4
     Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 13 of 19 Page ID #:24




 1               defects, malfunctions, misadjustments, and/or nonconformitief. continue to exist even after a

 2               reasonable number of attempts to repair was given.
 3
                                                 FIRST CAUSE OF ACTION
 4
                (Breach oflmplied Warranty of Merchantability under Song-Beverly Warranty Act against all
 5
                                                           Defendants)
 6

 7         14.         Plaintiff realleges each and every paragraph ( 1-13) and incorporates them by this

 8               reference as though fully set forth herein.
 9
           15.         The distribution and sale of the Vehicle was accompanied by the Manufacturer and
10
                 Lessor's implied warranty that the Vehicle was merchantable.
11
           16.         Furthermore, the Defendant impliedly warranted, inter alia, that the Vehicle would
12

13               pass without objection in the trade under the contract description; that the Vehicle was fit for

14               the ordinary purposes for which it was intended; that the Vehicle was adequately assembled;
15
                 and/or that the Vehicle conformed to the promises or affirmations of fact made to Plaintiff.
16
          17.          As evidenced by the defects, malfunctions, misadjustments, and/or nonconformities
17
                 alleged herein, the Vehicle was not merchantable because it did not have the quality that a
18

19               buyer would reasonably expect, because it could not pass without objection in the trade

20               under the contract description; because it was not fit for the ordinary purposes for which it

21               was intended; because it was not adequately assembled; and/or because it did not or could
22
                 not be conformed to the promises or affirmations of fact made to Plaintiff.
23
          18.          Upon discovery of the Vehicles' nonconformities, Plaintiff took reasonable steps to
24

25
                 notify the Defendant within a reasonable time that the Vehicle did not have the quality that a

26               buyer would reasonably expect and, further, justifiably revoked acceptance of the

27-
                 nonconforming Vehicle.
28


                                                               5
     Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 14 of 19 Page ID #:25




 1        19.          As a result of the acts and/or omissions of the Defendant, Plaintiff has sustained

 2              damage in the amount actually paid or payable under the contract, plus prejudgement interest
 3
                thereon at the legal rate. Plaintiff will seek leave to amend this Complaint to set forth the
 4
                exact amount thereof when that amount is ascertained.
 5

          20.          As a further result of the actions of the Defendant, Plaintiff has sustained incidental
 6

 7              and consequential damages in an amount yet to be determined, plus interest thereon at the

 8              legal rate. Plaintiff will seek leave to amend this Complaint to set forth the exact amount of
 9
                incidental damages when that amount is ascertained.
10
          21.          As a further result of the actions of the Defendant, Plaintiff has sustained damages
11
                equal to the difference between the value of the Vehicle as accepted and the value the
12

13              Vehicle would have had if it had been as warranted.

14        22.          As a direct result of the acts and/or omissions of the Defendant, and in pursuing
15
                Plaintiff's claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to Song-
16
                Beverly, Plaintiff, in addition to his other remedies, is entitled to the recovery of his
17
                attorneys' fees based upon actual time expended and reasonably incurred, in connection with
18

19              the commencement and prosecution of this action.

20                                            SECOND CAUSE OF ACTION
21                  (Breach of Express Warranty under Song-Beverly Warranty Act against Defendant)
22
          23.          Plaintiffrealleges each and every paragraph (1-22) and incorporates them by this
23
                reference as though fully set forth herein.
24

25
          24.          The Vehicle had defects, malfunctions, misadjustments, and/or nonconformities

26              covered by the warranty that substantially impaired its value, use, or safety to Plaintiff.

27

28


                                                              6
     Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 15 of 19 Page ID #:26




 1        25.             Plaintiff delivered the Vehicle to Manufacturer or its authorized repair facilities for

 2              repair.
 3
          26.             Defendant failed to service or repair the Vehicle to match the written warranty after a
 4
                reasonable number of opportunities to do so.
 5
          27.             The acts and/or omissions of the Defendant, in failing to perform the proper repairs,
 6

 7              part replacements, and/or adjustments, to conform the Vehicle to the applicable express

 8              warranties constitute a breach of the express warranties that the Manufacturer provided to
 9
                Plaintiff, thereby breaching Defendant' obligations under Song-Beverly.
10
          28.             Defendant, failed to perform the necessary repairs and/or service in good and
11
                workmanlike manner. The actions taken by Defendant, and each of them, were insufficient to
12

13              make the Subject Vehicle conform to the express warranties and/or proper operational

14              characteristics oflike Vehicles, all in violation of Defendant' obligations under Song-
15
                Beverly.
16
          29.             As a result of the acts and/or omissions of the Defendant, and pursuant to the
17
                provisions of the Song-Beverly, Plaintiff is entitled to replacement of the Vehicle or
18

19              restitution of the amount actually paid or payable under the contract, at Plaintiff's election,

20              plus prejudgment interest thereon at the legal rate. Plaintiff will seek leave of Court to amend

21              this Complaint to set forth the exact amount of restitution and interest, upon election, when
22
                that amount has been ascertained.
23
          30.             Additionally, as a result of the acts and/or omissions of the Defendant, and pursuant to
24

25
                Song-Beverly, Plaintiff has sustained and is entitled to consequential and incidental damages

26              in amounts yet to be determined, plus interest thereon at the legal rate. Plaintiff will seek

27

28


                                                              7
     Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 16 of 19 Page ID #:27




 1              leave of the court to amend this complaint to set forth the exact amount of consequential

 2              and/or incidental damages, when those amounts have been ascertained.
 3
          31.          As a direct result of the acts and/or omissions of the Defendant, and in pursuing
 4
                Plaintiff's claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to Song-
 5
                Beverly, Plaintiff, in addition to other remedies, is entitled to the recovery of his attorneys'
 6

 7              fees based upon actual time expended and reasonably incurred, in connection with the

 8              commencement and prosecution of this action.
 9
                                                THIRD CAUSE OF ACTION
10
                 (Breach of Written Warranty under Magnuson-Moss Warranty Act against all Defendants)
11
          32.         Plaintiffrealleges each and every paragraph (1-31) and incorporates them by this
12

13              reference as though fully set forth herein.

14        33.         Plaintiff is a "Consumer" as defined in the Magnuson-Moss Warranty Act (hereinafter
15
                referred to as the "Warranty Act") 15 USC 2301(3).
16
          34.         The Lessor is a "Supplier" and "Warrantor" as defined by the Warranty Act, 15 USC
17
                2301(4), (5).
18

19        35.         The Manufacturer is a "Supplier" and "Warrantor" as defined by the Warranty Act, 15

20              USC 2301(4), (5).

21        36.         The Vehicle is a "Consumer Product" as defined in the Warranty Act, 15 USC
22
                2301(1).
23
          37.         The Vehicle was manufactured, sold, and leased /purchased after July 4, 1975.
24

25
          38.         The express warranty given by the Manufacturer pertaining to the Vehicle is a

26              "Written Warranty" as defined in the Warranty Act, 15 USC 2301(6).

27

28


                                                              8
     Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 17 of 19 Page ID #:28




 1        39.          The Lessor is an authorized dealership/agent of the manufacturer designated to

 2              perform repairs on Vehicles under Manufacturer's warranties.
 3
          40.          The above-described actions (failure to repair and/or properly repair the above-
 4
                mentioned defects, etc.), including failure to honor the written warranty, constitute a breach
 5

                of the written warranty by the Manufacturer and Lessor actionable under the Warranty Act,
 6

 7              15 USC 2310(d)(l), (2).

 8        41.          As a direct result of the Manufacturer and/or Lessor's acts and/or omissions, Plaintiff
 9
                has suffered damages as set forth herein. Therefore, Plaintiff is entitled to a judgment and the
10
                following relief against Defendant: (1) A declaration that acceptance has been properly
11
                revoked by Plaintiff and for damages incurred in revoking acceptance; (2) A refund of the
12

13              Lease price paid by Plaintiff for the Vehicle; (3) Cancellation of Plaintiffs retail installment

14              contract and payment in full of the balance of same; (4) Consequential, incidental, and actual
15 .
                damages to be proved at trial; (5) Costs and expenses including actual attorneys' fees
16
                reasonably incurred; (6) Prejudgment interest at the legal rate; and (7) Such other relief the
17
                Court deems appropriate.
18

19                                            FOURTH CAUSE OF ACTION

20               (Breach oflmplied Warranty under Magnuson-Moss Warranty Act against all Defendants)
21        42.          Plaintiff realleges each and every paragraph (1-41) and incorporates them by this
22
                reference as though fully set forth herein.
23
          43.          The above-described actions on the part of the Lessor constitute a breach of the
24

25
                implied warranties of merchantability actionable under the Warranty Act, 15 USC 2301 (7),

26              2308, 2310(d)( 1), (2).

27

28


                                                              9
          Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 18 of 19 Page ID #:29
                                                                           ·························•··················································----




      1           44.         As a direct result of the Lessor's acts and/or omissions, Plaintiff has suffered damages

      2                 as set forth herein. Therefore, Plaintiff is entitled to judgment against Defendant declaring
      3
                        acceptance has been properly revoked by Plaintiff and for damages incurred in revoking
      4
                        acceptance, for   ~   refund of the Lease price paid by Plaintiff for the Vehicle, for cancellation
      5
                        of Plaintiff's retail installment contract and for payment in full by Defendants on·the balance
      6

      7                 of the installment contract, for consequential, incidental, and actual damages, for costs,

      8                 prejudgment interest at the legal rate, for actual attorneys' fees reasonably incurred, and such
 \
      9
.I
 !   10
                        other relief the Court deems appropriate.

            Ill
     11
            Ill
     12

     13     Ill

     14    Ill
     15
           Ill
     16
           Ill
     17
           Ill
     18

     19    Ill

     20    Ill
     21    Ill
     22
           Ill
     23
           Ill
     24

     25
           Ill

     26    Ill

     27    Ill
     28
     Case 8:21-cv-01550 Document 1-2 Filed 09/20/21 Page 19 of 19 Page ID #:30




 1        WHEREFORE, Plaintiff prays for judgment against Defendant, as follows:

 2                A.      For replacement or restitution, at Plaintiff's election, according to proof;
 3
                  B.      For incidental damages, according to proof;
 4
                  C.      For consequential damages, according to proof;
 5
                  D.      For a civil penalty as provided in Song-Beverly, in an amount not to exceed two times
 6

 7                        the amount of Plaintiff's actual damages;

 8                E.      For actual attorney's fees, reasonably incurred;
 9
                  F.      For costs of suit and expenses, according to proof;
10
                  G.      For the difference between the value of the Vehicle as accepted and the value the
11
                          Vehicle would have had if it had been as warranted;
12

13                H.      For remedies provided in Chapters 6 and 7 of Division 2 of the Commercial Code;

14                I.      For pre-judgment interest at the legal rate;

15                        Such other relief the Court deems appropriate.
                  J.
16

17

18
19    .   Date:   't)-( t, ... 2,   G   Ll               Respectfully submitted,
                                                         CONSUMER L . L SERVICES, P.C.
20

21                                                       By: ----r7,.__-+:,----~
                                                                    pher M. Lovasz, Esq.
22
                                                                 o H. Lim, Esq.
23                                                           Attorneys for Plaintiff,
                                                             MANUEL NUNEZ
24

25

26

27

28


                                                               11
